Case: 17-14058    Date Filed: 05/07/2018   Page: 1 of 2


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-14058
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 3:15-cr-00016-MMH-JRK-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

SYTERIA HEPHZIBAH,
a.k.a. Highly Favored Shekinah El,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (May 7, 2018)

Before WILSON, JORDAN and HULL, Circuit Judges.

PER CURIAM:
              Case: 17-14058    Date Filed: 05/07/2018   Page: 2 of 2


      A. Russell Smith, appointed counsel for Syteria Hephzibah in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hephzibah’s revocation and sentence are AFFIRMED.




                                         2